Case
 Case2:18-cv-00991-JAD-CWH
      2:18-cv-00991-JAD-DJA Document
                            Document 1-1
                                     6 Filed
                                         Filed07/11/19
                                               06/01/18 Page
                                                         Page1 1ofof2 2
Case
 Case2:18-cv-00991-JAD-CWH
      2:18-cv-00991-JAD-DJA Document
                            Document 1-1
                                     6 Filed
                                         Filed07/11/19
                                               06/01/18 Page
                                                         Page2 2ofof2 2
